United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT



                Nos. 97-3342 and 97-3526



Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *    next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *       D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *       by
Samuel Yarber, his father and
                            * next
                               Appeals from the United
States
friend; Samuel Yarber; Earline
                            * District
                                 Caldwell;
                                         Court for the
Lillie Caldwell; Gwendolyn Daniels;
                            * Eastern       District   of
Missouri.
National Association for the*
Advancement of Colored People;
                            *
United States of America; City
                            *    of St.
Louis;                      *
                            *
               Plaintiffs; *
                            *
         v.                 *
                               *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
Board of Education of the City
                            *    of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *     a
member of the Board of Education
                            *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                            *
of the City of St. Louis; Paula
                            *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                             *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *   of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *   a
member of the Board of Education
                             *     of
the City of St. Louis; William
                             *   Purdy, a
member of the Board of Education
                             *     of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *        of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *     of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis;                       *
                             *
     Defendants-Appellants; *
                             *
Ronald Leggett, St. Louis Collector
                             *         of
Revenue;                     *
              Defendant;     *
                             *
State of Missouri; Mel Carnahan,
                             *
Governor of the State of Missouri;
                             *
Jeremiah (Jay) W. Nixon, Attorney
                             *
General; Bob Holden, Treasurer;
                             *
Richard A. Hanson, Commissioner
                             *     of
Administration; Robert E. Bartman,
                             *
Commissioner of Education; Missouri
                             *
State Board of Education, and* its
members; Thomas R. Davis; *




                            2
Sharon M. Williams; Peter F.*
Herschend; Jacqueline D. Wellington;
                            *
Betty E. Preston; Russell V.* Thompson;
Rice Pete Burns; William Kahn;
                            *
Special School District of St.
                            *   Louis
County;                     *
                            *
    Defendant-Appellees;    *
                            *
Affton Board of Education; Bayless
                            *
Board of Education; Brentwood
                            *
Board of Education; Clayton *Board of
Education; Ferguson-Florissant
                            *   Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of
                            *
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh
                            * Board of
Education; Maplewood-Richmond
                            *
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                            *
Riverview Gardens Board of Education;
                            *
Rockwood Board of Education;*
University City Board of Education;
                            *
Valley Park Board of Education;
                            *
Webster Groves Board of Education;
                            *
Wellston Board of Education;*
St. Louis County; Buzz Westfall,
                            *     County
Executive; James Baker, Director
                            *     of
Administration, St. Louis County,
                            *
Missouri; Robert H. Peterson,
                            * Collector
of St. Louis County "Contract
                            * Account,"
St. Louis County, Missouri; *
                            *




                            3
                 Defendants;*
                            *
The St. Louis Career Education
                            *
District;                   *
                            *
          Defendant-Appellee;
                            *
                            *
St. Louis Teachers' Union, Local
                            *    420,
AFT, AFL-CIO;               *
                            *
        Intervenor Below. *


                           Submitted: February 25, 1998

                                 Filed: April 28, 1998


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.



HEANEY, Circuit Judge.

                                          I.

      The Board of Education of the City of St. Louis (Board) appeals two district
court orders that establish the 1997-98 budget for the St. Louis area vocational
education program. Because the Board failed to show clear error and manifest injustice
and the district court did not abuse its discretion, we affirm.

                                         II.

      In a Memorandum Opinion filed on June 13, 1997, the district court established
$22,077,001 as the 1997-98 budget for the entire St. Louis vocational education


                                          4
system. At that time, the district court had determined that the Career Education
District (CED) would run the entire vocational education program, which consisted of
one city vocational high school and three county vocational high schools. The district
court imposed 1997-98 budget obligations on the Special School District (SSD) and the
Board in the amount of $14,837,851 and $7,239,145, respectively. In allocating these
obligations, the district court based its calculations on each district’s October 1, 1996
Full Time Equivalent (FTE) enrollment of students in the four vocational education high
schools.1

        On July 17, 1997, we heard oral argument on consolidated appeals, including the
issue of the 1997-98 vocational education budget. On July 18, 1997, in anticipation of
our written opinion, we ordered that for the 1997-98 school year, the CED would run
the city school and the SSD would run the three county schools. In our August 6, 1997
opinion, we stated: “The CED and the SSD shall be funded from the sources identified
in the district court’s June 13, 1997 order so as to permit each of them to operate their
respective vocational schools in accordance with the 1997-98 budget.” Liddell v.
Board of Educ., 121 F.3d 1201, 1217 (8th Cir. 1997). We then directed that
representatives of the CED and SSD meet with the district court immediately to work
out the details of this plan.

       On August 14, 1997, after twice meeting with the parties and receiving
submissions from the CED, SSD, and Board, the district court determined that, of the
$22,077,001 1997-98 budget that we had authorized, $3,836,505 would be allocated
to the CED to run the city school and $18,240,496 would be allocated to the SSD to
run the three county schools.




      1
       The district court determined that there were 1,842 total FTEs, including 604
city residents and 1,238 county residents, which resulted in a cost per FTE of
$11,985.34.
                                           5
       The Board appeals from the June 13, 1997 and August 14, 1997 district court
orders and argues that our Liddell opinion established a cap on its funding obligations
and that the district court abused its discretion in determining the Board’s funding
obligations. We disagree.

       The Board correctly points out that the parties to this case are bound by
decisions of this court and “[w]e will reconsider a previously decided issue only on a
showing of clear error and manifest injustice.” Liddell v. Missouri, 731 F.2d 1294,
1304-05 (8th Cir. 1984) (citations omitted).

        As previously noted, we approved the 1997-98 budget figures in the district
court’s June 13, 1997 order establishing the Board’s liability at $7,239,145. See
Liddell, 121 F.3d at 1217. Because the Board has failed to show clear error or manifest
injustice, we will not reconsider our approval of those figures. While we believe that
this disposes of the question, even if we were to reconsider the 1997-98 budget figures,
we would be unable to find that the district court abused its discretion in basing its
calculations on the FTE enrollment of students in the vocational schools.

       Once we approved the $22,077,001 total budget, we asked the district court to
allocate those funds between the CED and SSD. Because the Board is not appealing
the allocation of funds between the CED and SSD (see Board Br. at 15), we refrain
from deciding, as we surely would, that the district court’s allocation of the 1997-98
vocational education budget funds was not an abuse of discretion.

                                          III.

       Because the Board has failed to show clear error and manifest injustice and the
district court did not abuse its discretion, we affirm the district court.




                                           6
A true copy.

      Attest.

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               7